Order issued November~(~, 2012




                                          In The
                             (£ourt of _Appeals
                       fth Wi trict of exas at Wallas
                                   No. 05-11-01270-CR


                           ADRIAN QUEZADA, JR., Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee


                                        ORDER

       Appellee’s November 21, 2012 motion for extension of time to file appellee’s brief is

GRANTED, and the brief given into the Clerk’s custody on November 21,2012, ~s ORDERED filed

in the above cause.




                                                 LANA MYERS
                                                 PRESIDING JUSTICE